DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ference et al. (US Pat 6,265,771, hereinafter Ference).
Regarding claim 1, figure 2 of Ference discloses an electronics package, comprising:
a package substrate (42a);
a first die (12) coupled to the package substrate, the first die having a bottommost surface above an uppermost surface of the package substrate;
a cavity through the package substrate, wherein the cavity is within a footprint of the first die; and
a thermal stack (43/20a) in the cavity, wherein the thermal stack contacts the first die, and
wherein the thermal stack is within the footprint of the first die.
Regarding claim 2, figure 2 of Ference discloses the thermal stack comprises a thermal interface material (TIM)(43).
Regarding claim 3, figure 2 of Ference discloses the thermal stack comprises a substrate (20a).
Regarding claim 6, figure 2 of Ference discloses the thermal stack further comprises a TIM (43) between the substrate (20a) and the first die (12).
Regarding claim 7, figure 2 of Ference discloses a width of the cavity is less than a width of the first die.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastore et al. (US Pat 5,285,352, hereinafter Pastore.
Regarding claim 1, figure 1 of Pastore discloses an electronics package, comprising:
a package substrate (14);
a first die (12) coupled to the package substrate, the first die having a bottommost surface above an uppermost surface of the package substrate;
a cavity through the package substrate, wherein the cavity is within a footprint of the first die; and
a thermal stack (28) in the cavity, wherein the thermal stack contacts the first die, and
wherein the thermal stack is within the footprint of the first die.
Regarding claim 3, figure 1 of Pastore discloses the thermal stack comprises a substrate (28).
Regarding claim 4, figure 1 of Pastore discloses the substrate (28) comprises copper.
Regarding claim 8, figure 1 of Pastore discloses a mold layer (15) over the first die and the package substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pastore.
Regarding claim 5, Pastore does not explicitly disclose the substrate comprises silicon.
However, copper and silicon are both well known in the art to be suitable as a thermal stack/heat spreader.
It would have been obvious to form the substrate of silicon for the purpose of substituting art recognized equivalents known to be used for the same purpose. see MPEP 2144.06.
Regarding claims 10-13, Pastore discloses the first die is electrically coupled to the package substrate with wire bonds (20).
Pastore does not explicitly disclose a second die over the first die, 
wherein the first die and the second die are dynamic random access memory (DRAM) memory dies.
However, it would have been stacked DRAM memory dies are well known in the art and it would have been obvious to work a stack of DRAM memory dies for the purpose of forming a high density memory device.

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Applicants argue that Ference does not teach the first die having a bottommost surface above an uppermost surface of the package substrate.
However, looking at figure 2 of Ference, there can be seen that a portion of the substrate within the cavity next to the thermal stack has an “uppermost” surface that is below the bottommost surface of the first die.
Applicants argue that Pastore does not disclose the thermal stack is within the footprint of the first die.
However, looking at figure 1 of Pastore, element 28 is interpreted to read on the claimed thermal stack and insofar as understood, it is within the footprint of the first die.
For at least the aforementioned reasons, the rejection is deemed proper and made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895